DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to independent claim 1 has overcome the rejection under 35 U.S.C. 103 over Walker (U.S. Patent No. 5,383,891) in view of Murai (U.S. Patent Application Publication no. 2002/0062114) for the reasons discussed in Applicant’s Remarks, filed 06/02/2021. The closest prior art Walthour (U.S. Patent No. 5,312,324), Wilkinson (U.K. Patent Application No. GB 2 200 553), and Walker each disclose nasal drip pads, as established by previous office actions, but do not disclose the claimed combination of features, especially the combination of a positioner comprising straps, first and second formable members fastened at the top and bottom of the absorber, respectively, and an estimator. While Murai renders the estimator as claimed obvious, as established in previous office actions, it does not render the positioner comprising straps or the first and second formable members obvious. While Miura (U.S. Patent No. 5,727,544) renders a single formable member obvious, as established in previous office actions with respect to now cancelled claim 3, it does not render the claimed configuration of first and second formable members obvious because the embodiments disclosed by Miura which comprise two formable members have formable members at the tip and bridge of the nose (Miura: Figures 16A-17B), rather than against the nose of the user and below the nose of the user as claimed. Huang et al. (U.S. Patent Application 
Any comments considered necessary by applicant must be submitted no later accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cardarelli (U.S. Patent No. 6,532,598) discloses a mask for protecting the nose and eyes of a dental patient.
Conlon et al. (Canadian Patent Application No. CA 2 809 834) discloses a face mask comprising two formable members.
Huang et al. (U.S. Patent Application Publication No. 2007/0023046) discloses a face mask comprising two formable members.
Zegarelli et al. (U.S. Patent No. 6,185,740) discloses a patient face mask.
Aronsohn (U.S. Patent No. 4,774,935) discloses a device for shaping the naso-labial area of a patient after surgery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781